TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-02-00393-CV




                   Kenneth Johnson and Strunk & Associates L.P., Appellants

                                                     v.

                      Alex Sheshunoff Management Services, L.P., Appellee




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
            NO. GN201863, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING




                Appellants Kenneth Johnson and Strunk & Associates L.P. appeal from a temporary

injunction granted by the district court on June 17, 2002. See Tex. Civ. Prac. & Rem. Code Ann. '

51.014(a)(4) (West Supp. 2002). Appellee Alex Sheshunoff Management Services, L.P. moved to dismiss

the appeal, contending that the appeal is moot because on August 15 the district court rendered a partial

summary judgment that, among other things, expressly dissolved the June 17 temporary injunction.

Appellee=s certificate of conference states that all attorneys of record have discussed this matter and agree

that the partial summary judgment dissolving the temporary injunction obviates the need for this appeal.
                 Because the district court dissolved the June 17 temporary injunction, this appeal is now

moot. See State v. Ruiz Wholesale Co., 901 S.W.2d 772, 775 (Tex. App.CAustin 1995, no writ). This

Court lacks jurisdiction when an appeal is moot. Id. Accordingly, this appeal is dismissed for want of

jurisdiction.




                                                 Lee Yeakel, Justice

Before Justices Kidd, B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: October 3, 2002

Do Not Publish




                                                    2